United States Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q (Mark One) xQuarterly report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended June 30, 2011. oTransition report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission file number: 0-24344 Citizens Capital Corp. (Name of Small Business Issuer as specified in its charter) Texas 75-2368452 (State or other jurisdiction of incorporation organization) (IRS Employer Identification No.) 3537 Ridgebriar, Dallas, Texas 75234 * Mailing Address: P. O. Box 670406, Dallas, Texas 75367 (Address of principal executive offices) Issuer’s telephone number, including area code:(469) 359-3868 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (230.405) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or asmallerreporting Registrant.See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting Registrant” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting Registrantx Indicate by check mark whether the registrant is a shell Registrant (as defined in Rule 12b-2 of the Act).YesoNox Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.YesoNox Number of shares outstanding of the issuer’s common stock as of June 1, 2011:48,022,500 shares of common stock, no par value. INDEX TO FORM 10-Q Page No. PART I Item 1.Financial Statements 3 Item 2.Management’s Discussion and Analysis of Financial Condition 23 Item 3.Quantitative and Qualitative DisclosuresaboutMarket Risk 27 Item 4. Controls and Procedures 28 Item 4A. Controls and Procedures 28 PART II Item 1.Legal Proceedings 28 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3.Defaults Upon Senior Securities 32 Item 4.(Removed and Reserved) 32 Item 5.Other Information 32 Item 6.Exhibits and Reports on Form 8-K 32 PART I—FINANCIAL INFORMATION For its fiscal period ended December 31, 2010, the Company was an inactive entity pursuant to Rule 17 CFR 210.3-11. Rule 17 CFR 210.3-11 states that if a registrant is an inactive entity as defined below, the financial statements required by this regulation for purposes of reports pursuant to the Securities Exchange Act of 1934 may be un-audited. An inactive entity is one meeting all of the following conditions: (a) Gross receipts from all sources for the fiscal year are not in excess of $100,000;(b) the registrant has not purchased or sold any of its own stock, granted options therefore, or levied assessments upon outstanding stock, (c) Expenditures for all purposes for the fiscal year are not in excess of $100,000; (d) No material change in the business has occurred during the fiscal year, including any bankruptcy, reorganization, readjustment or succession or any material acquisition or disposition of plants, mines, mining equipment, mine rights or leases; and (e) No exchange upon which the shares are listed, or governmental authority having jurisdiction, requires the furnishing to it or the publication of audited financial statements. The balance sheet as of June 30, 2011; statements of operations and statement of cash flows for the second quarter ended June 30, 2011 and the period from inception (March 12, 1991) to June 30, 2011 were taken from the Company’s books and records without audit.However, in the opinion of management, such information includes all adjustments (consisting only of normal recurring accruals) which are necessary to properly reflect the financial position of the Company as of June 30, 2011; results of operations and cash flow for the second quarter ended June 30, 2011.Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed and omitted, although management believes the disclosures are adequate to make the information presented not misleading. These interim unaudited financial statements should be read in conjunction with the Company’s annual financial statements for the year ended December 31, 2010 located in the Company’s Form 10-K annual report filed with the Securities and Exchange Commission on or about September 11, 2011. Index to Consolidated Financial Statements: Page No. Management’s Accounting Report 4 Financial Statements Consolidated Balance Sheet 5 Consolidated Statements of Operations 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 10 3 Item 1.Financial Statements MANAGEMENT’S ACCOUNTING REPORT Board of Directors Citizens Capital Corp. Dallas, Texas The Issuer's management selects accounting principles generally accepted in the United States of America and adopts methods for their application. The application of accounting principles requires the estimating, matching and timing of revenue and expense. The accounting policies used conform to generally accepted accounting principles which have been consistently applied in the preparation of these financial statements. The financial statements and notes are representations of the Issuer's management which is responsible for their integrity and objectivity. Management further acknowledges that it is solely responsible for adopting sound accounting practices, establishing and maintaining a system of internal accounting control and preventing and detecting fraud. The Issuer's system of internal accounting control is designed to assure, among other items, that 1) recorded transactions are valid; 2) valid transactions are recorded; and 3) transactions are recorded in the proper period in a timely manner to produce financial statements which present fairly the financial condition, results of operations and cash flows of the Issuer for the quarterly period ended June 30, 2011. /s/ Billy D. Hawkins Citizens Capital Corp. Chief Executive Officer Dallas, Texas August 11, 2011 4 CITIZENS CAPITAL CORP. (a development stage company) CONSOLIDATED BALANCE SHEET June 30, 2011 CURRENT ASSETS: Cash $ ) Accounts receivable 0 Total current assets ) OTHER ASSETS: Investments –(Note 10) Note Receivable2 from ESOP Trust - (Note 11) Total other assets PROPERTY AND EQUIPMENT, net of accumulated depreciation - INTANGIBLE ASSETS, net of accumulated amortization of: $7,936 - (Note 12) Brands; Rights; Services and Contracts Goodwill Total intangible assets Total assets $ LIABILITIES AND STOCKHOLDERS DEFICIT CURRENT LIABILITIES: Accounts payable $ Advances from stockholder Total current liabilities LONG TERM LIABILITIES: Credit card cash advances – (Note 4) Interest Payable – Credit card advances(Note 4) Loans from stockholders – (Note 6) Interest Payable - Stockholders’ Loans -(Note 6) Series 2010A; 7% percent; $1,000 par value; convertible; callable; 144A; First Mortgage Bonds due 2020 - (Note 13) Discount on Series 2010A; 144A Bond Issuance - (Note 14) ) Total long term liabilities Total liabilities $ COMMITMENT - (Note 9) STOCKHOLDERS’ DEFICIT: Preferred stock, $1.00 stated value, 5,000,000 shares authorized; 1,000,000 shares issued and outstanding Common stock, no par value, 100,000,000 shares authorized; 48,022,500 shares issued and outstanding ($.01 stated value) Additional paid-in capital Note receivable1 from ESOP – (Note 7) ) Deficit accumulated during the development stage ) Total stockholders’ deficit ) Total liabilities and stockholders’ deficit $ ) See accompanying notes to consolidated financial statements. 5 CITIZENS CAPITAL CORP. (a development stage company) CONSOLIDATED STATEMENTS OF OPERATIONS second Quarter Ended June 30, Period from Inception (March 12, 1991) to june 30, 2011 SALES $ 0 $ COST OF SALES 0 OTHER INCOME/(LOSS) - ) GROSS MARGIN 0 GENERAL AND ADMINISTRATIVE EXPENSES NET LOSS $ )
